J-S68023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EARL BISBING, JR., AND BETH                :   IN THE SUPERIOR COURT OF
    BISBING                                    :        PENNSYLVANIA
                                               :
                                               :
               v.                              :
                                               :
                                               :
    BRUCE KUGLER AND LORI KUGLER               :
                                               :   No. 227 MDA 2017
                      Appellants               :

               Appeal from the Order Entered December 30, 2016
     In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                 9115 of 2015


BEFORE:      LAZARUS, J., DUBOW, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY DUBOW, J.:                         FILED DECEMBER 28, 2017

        Appellants, Bruce Kugler and Lori Kugler, appeal from the Order

entered in the Luzerne County Court of Common Pleas on December 30,

2016, granting Beth Bisbing’s Petition for Contempt and Possession of Real

Estate. We dismiss this appeal.

        The facts are not relevant to our disposition.1 Instantly, we recognize

that, “appellate briefs and reproduced records must materially conform to

____________________________________________


1 Briefly, the Kuglers rented a residential property from the Bisbings. On
May 20, 2016, the court ordered the Kuglers to either purchase the property
within 60 days, or permit the Kuglers and a real estate agent to access the
property so that they could prepare a listing agreement to market and sell
the property. On November 14, 2016, Beth Bisbing filed a Petition for
Contempt and Possession of Real Estate alleging that the Kuglers failed to
comply with the May 20, 2016 Order. Following a hearing, the trial court
granted the Bisbing’s Motion. This appeal followed.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S68023-17



the requirements of the Pennsylvania Rules of Appellate Procedure.”

Commonwealth v. Adams, 882 A.2d 496, 497 (Pa. Super. 2005) (citations

omitted). If an appellant “fails to conform to the requirements set forth in

the Pennsylvania Rules of Appellate Procedure[,]” we may quash or dismiss

the appeal. Id.

     Our Pennsylvania Rules of Appellate Procedure and our case law

provide the well-established requirements for preserving a claim for

appellate review.    This Court will address only those issues properly

presented and developed in an appellant’s brief as required by our rules of

appellate procedure, Pa.R.A.P. 2101.      “Appellate arguments which fail to

adhere to these rules may be considered waived, and arguments which are

not appropriately developed are waived.” Karn v. Quick & Reilly Inc., 912

A.2d 329, 336 (Pa. Super. 2006) (citation omitted).      See also Pa.R.A.P.

2111-2119 (discussing required content of appellate briefs and addressing

specific requirements of each subsection of brief on appeal). Where defects

in a brief “impede our ability to conduct meaningful appellate review, we

may dismiss the appeal entirely or find certain issues to be waived.”

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007).

     To properly develop an issue for our review, Appellant bears the

burden of ensuring that his argument section includes references to the

record and citations of pertinent authorities as well as discussion and

analysis of the authorities. Id. at 771; Pa.R.A.P. 2119(a). As this Court has




                                    -2-
J-S68023-17



made clear, we “will not act as counsel and will not develop arguments on

behalf of an appellant.” Hardy, 918 A.2d at 771.

       Appellants’ Brief is woefully inadequate.         In the Brief’s Statement of

Jurisdiction and “Order in Question,” Appellants aver that this Court has

jurisdiction over this “appeal from a Final Order dated January 27, 2017. . .”

denying Appellants’ Motion for Reconsideration.2                However, Appellants’

representations      that   they    are    appealing     from   the   Order   denying

reconsideration contradict their Notice of Appeal, which cites the December

30, 2016 Order granting Beth Bisbing’s contempt Petition as the Order from

which they have taken this appeal.             Additionally, Appellants’ Brief fails to

conform to our Rules of Appellate Procedure as it does not contain a copy of

Appellants’ Pa.R.A.P. 1925(b) Statement or the trial court’s Order.               See

Pa.R.A.P. 2111(a)(10), (11), and (b).

       Most significantly, despite having set forth four questions for this

Court’s review in their Statement of Questions involved, Appellants have not

divided the argument section of their Brief “into as many parts as there are

questions to be argued.” See Pa.R.A.P. 2119(a). Instead, Appellants’ have

presented the four questions together in one, two-page section, which is


____________________________________________


2Moreover, it is well-established that orders denying reconsideration are not
appealable. T.W. v. D.A., 127 A.3d 826, 826 n.1 (Pa. Super. 2015).
Rather, the appeal properly lies from the underlying final order itself.




                                           -3-
J-S68023-17



replete with mere conclusions of law without any application to the facts of

this case or the Order on appeal.

      Last, in the section of Appellants’ Brief titled “Law & Argument,” there

is no substantive argument pertaining to the court’s contempt Order. See

Appellant’s Brief at 8-9. Instead, Appellants baldly assert that the Landlord

Tenant Act is the “exclusive remedy for a Landlord seeking to vindicate his

rights.” Id. at 8.

      These substantial omissions preclude meaningful review. Accordingly,

we dismiss this appeal. See Adams, supra; Pa.R.A.P. 2101.

      Appeal dismissed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/17




                                    -4-